Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered. 
Amendments made to the claims and Applicant's remarks have been entered and considered.  In view of amendments, the Examiner withdraws the rejection mailed on 2/10/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claims 1-5, 8 and 10-14 are pending and are presented for examination.  Claims 6-7 and 9 are cancelled. 

Drawings
The drawing, Fig. 2 as filed on 4/11/2022 is objected.   
The new drawing shows “means for measuring flux leakage and means for deriving rotor position from the measure of flux leakage” to external surface of the motor housing. 
This is not as originally described the surface being the means for. See below.  Furthermore, there is no original description that such location being that of the means for deriving rotor position from the measure of flux leakage.  No new matter should be entered.  
[0026] One example of a sensor for detecting leakage flux outside of the motor is a Hall-effect sensor. Hall-effect sensors are known in the art. According to the disclosure, such a sensor could be located on the outer surface of the motor housing, or in the housing between the stator core and the housing to measure the flux that leaks outside of the stator core. In one example, multiple Hall-effect sensors could be placed above different magnet poles with phase shifts to increase accuracy and resolution.
[0027] An alternative sensor for the leakage flux might be a search coil, an example of which is shown in FIG. 3. Again, this could be positioned on the outer surface of the motor housing, or in the housing between the stator core and the housing to measure the flux that leaks outside of the stator core. As with Hall-effect sensors, multiple sensor coils could be placed above different magnet poles. An advantage of using a search coil is that no power supply or excitation is required.
[0028] Another possibility is a magneto-optical sensor or other magnetic sensor.   
[0029] The sensed flux can then be converted, using a low-pass filter, an algorithm, look up table or the like relating rotor position to flux amplitude/frequency, to provide an indication of rotor position. This can be fed back to the motor control and/or analysed to monitor motor health.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 8 recite “means mounted external to the stator for measuring flux leakage external to the motor and means for deriving rotor position from the measure of flux leakage”.  It is vague and indefinite, due to difference per drawing and specification.  Refer drawing objection above. 
Claim 14 recites “The assembly of claim 8, wherein the stator is mounted for measuring within a motor housing, and wherein the means for measuring flux leakage is external to the housing”.  Since claim 8 defines “the means for measuring flux leakage is incorporated into the housing”, they are conflicting each other.  The claim is vague and indefinite.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 14 recites “The assembly of claim 8, wherein the stator is mounted for measuring within a motor housing, and wherein the means for measuring flux leakage is external to the housing”.  Since claim 8 defines “the means for measuring flux leakage is incorporated into the housing”, it is impossible to have.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US 20020011814 A1) in view of Song et al (US 20080272765 A1) and Jajtic et al (US 20080185932 A1).  
As for claim 1, Nakajima discloses a permanent magnet machine assembly (title) comprising: 
a motor (defined as below) formed of: 
a stator (19) [0034]; and 
a rotor (17) rotatable relative to the stator and arranged to generate rotating power generated by electricity (as motor); and
means (27) mounted external (axially) to the stator for measuring flux leakage external to the motor (see NOTE below) and 
means for deriving rotor position (2, Fig. 3) from the measure of flux leakage [0035]. 
Nakajima describes a casing of motor 1 [0033] such that magnetic sensors 27 are fixed to a casing of the motor 1 and face the magnetic pieces 25 (Fig. 4), but failed to clearly describe as claimed that “wherein the stator is mounted within a motor housing, and wherein the means for measuring flux leakage is located between the housing and the stator”.  
Song et al (US 20080272765 A1) is a reference explicitly teaching magnetic sensors 105 are fixed to a casing (106, 108) of the motor and face the magnetic pieces 107; and further teaches wherein stator (102) is mounted within a motor housing (casing), and wherein the means for measuring flux leakage (105) is located (axially) between the housing (108) and the stator (102).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for fixing the stator and means for measuring flux leakage.  
Nakajima failed to describe a stator having a plurality of permanent magnets.   However, it is known in the art.  
 Jajtic et al (US 20080185932 A1) is one of references explicitly teaching a stator having a plurality of permanent magnets.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for lux concentration.  
NOTE: The claim recites “a motor formed of: a stator having a plurality of permanent magnets; and a rotor rotatable relative to the stator and arranged to generate rotating power generated by electricity; and means mounted external to the stator for measuring flux leakage external to the motor;”
There are three components discussed before “the motor”: stator, rotor and means for measuring flux leakage external to the motor.  Per recitation, means for measuring flux leakage is not component of the motor.  Thus, said the motor is best interpreted meaning with the stator and the rotor. 

As for claim 2, Nakajima discloses the assembly of claim 1, wherein the means for measuring flux leakage comprises a Hall-effect sensor [0035, etc.]. 
As for claim 4, Nakajima discloses the assembly of claim 1, wherein the means for measuring flux leakage comprises a magnetic sensor [0033].

As for claim 8, Nakajima discloses a permanent magnet machine assembly (title) comprising: 
a motor (defined as below) formed of: 
a stator (19) [0034]; and 
a rotor (17) rotatable relative to the stator and arranged to generate rotating power generated by electricity (as motor); and
means (27) mounted external (axially) to the stator for measuring flux leakage external to the motor (see NOTE in claim 1) and 
means for deriving rotor position (2, Fig. 3) from the measure of flux leakage [0035]. 
Nakajima describes a casing of motor 1 [0033] such that magnetic sensors 27 are fixed to a casing of the motor 1 and face the magnetic pieces 25 (Fig. 4), but failed to clearly describe as claimed that “wherein the stator is mounted within a motor housing, and wherein the means for measuring flux leakage is incorporated into the housing.  
Song et al (US 20080272765 A1) is a reference explicitly teaching magnetic sensors 105 are fixed to a casing (106, 108) of the motor and face the magnetic pieces 107; and further teaches wherein stator (102) is mounted within a motor housing (casing), and wherein the means for measuring flux leakage (105) is incorporated into the housing (106, 108).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for fixing the stator and means for measuring flux leakage.  
Nakajima failed to describe a stator having a plurality of permanent magnets.   However, it is known in the art.  
 Jajtic et al (US 20080185932 A1) is one of references explicitly teaching a stator having a plurality of permanent magnets.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for lux concentration.  

As for claim 10, Nakajima discloses the assembly of claim 8, wherein the means for measuring flux leakage comprises a Hall-effect sensor [0035, etc.]. 
As for claim 12, Nakajima discloses the assembly of claim 8, wherein the means for measuring flux leakage comprises a magnetic sensor [0033].

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Song and Jajtic, and in further view of Fulton et al (US 20120181967 A1).  
As for claims 3 and 11, Nakajima as combined failed to disclose the means for measuring flux leakage comprises a sensor coil.  Fulton teaches [0013] the means for measuring flux leakage comprises a sensor coil.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for reliable use as merely a wire.  

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over
Nakajima in view of Song and Jajtic, and in further view of Koschny et al (NPL: “Sensors: Magneto-Optical Sensors”, see office action on 2/10/2022). 
As for claims 5 and 13, Nakajima as combined failed to disclose wherein the means for measuring flux leakage comprises a magneto-optical sensor. Koschny teaches a magnetic sensing by magneto-optical sensor. It would have been obvious to one having ordinary skill in the art at the time the invention was made to combing teachings, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. /n re Leshin, 125 USPQ 416.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Song and Jajtic, and in further view of OHASHI (JP 60134748 A).  
Regard claim 14, it is vague and indefinite, see 112 rejection.  For purpose of examination, it is interpreted that the means for measuring flux leakage is external to the housing, while the means for measuring flux leakage is incorporated into the housing. OHASHI discloses means for measuring flux leakage (17, Fig. 14) is external to the housing (7, at open area), while the means for measuring flux leakage is incorporated into the housing (located inside).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to combing teachings for simple structure. 

Prior Art Made of Record
The prior art made of record considered pertinent to applicant's disclosure.
For motor housing in claims 1 and 8, see IDS for JP 60-134748, JP 62-132668, WO
2012/161643. These are examples that motor has at least partially closed housing,
which is well-known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JOHN K KIM/           Primary Examiner, Art Unit 2834